Citation Nr: 1028931	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for claimed cervical 
spondylosis.

2.  Entitlement to service connection for headaches, including as 
secondary to cervical spondylosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1977 to April 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and February 2006 rating decisions by 
the RO. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

This appeal is remanded in order to obtain a medical opinion to 
clarify a statement made in an April 2006 VA examination report.  

The examiner conducting the April 2006 VA examination misstated 
the Veteran's age by 10 years.  She incorrectly noted that the 
Veteran was 50 years old when he underwent his initial cervical 
spine X-ray study in August 1999.  The record shows that the 
Veteran was 41 years old at the time of the examination.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that a VA examination is adequate when it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's " 'evaluation of the claimed 
disability will be a fully informed one.' " Barr v. Nicholson, 21 
Vet. App. 303 (2007) citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  In light of Barr, the Board finds that the mistaken age 
does not reflect a fully informed VA opinion.  See id.  The 
appeal must be remanded for a clarifying medical opinion.  

The RO must contact the VA physician conducting the April 2006 VA 
examination.  If she is unavailable, contact an appropriately 
qualified healthcare provider.  The claims file and a copy of the 
remand must be made available.  

After reviewing these items, the examiner must opine whether the 
August 1999 X-ray study showing focal spondylosis at C5-6 at the 
age of 41 should result in any changes to the medical opinion 
found in the April 2006 VA examination report.  A rationale must 
accompany the updated medical opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should take appropriate steps to 
contact the examiner who conducted the 
April 2006 VA examination.  If she is 
unavailable, the RO should contact an 
appropriately qualified healthcare 
provider.  The claims file and a copy of 
the remand must be made available.  After 
reviewing these items, the examiner must 
opine whether the August 1999 X-rays 
confirming focal spondylosis at C5-6 at the 
age of 41 should result in any changes to 
the medical opinion found in the April 2006 
VA examination report.  A rationale must 
accompany the updated medical opinion.  

2.  In order to avoid future remand, the RO 
must ensure that any requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the Veteran's claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran and 
his representative with a fully responsive 
Supplemental Statement of the Case and 
afford them a reasonable time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


